Title: To Benjamin Franklin from the Veuve de Précorbin and Other Commission Seekers, 28 March 1782
From: Précorbin, Veuve —— de
To: Franklin, Benjamin


Even as the peace negotiations were getting under way, Franklin continued to receive letters soliciting commissions in the American army. The earliest of these, printed below, is from a widowed mother of four who seizes on Franklin’s reputation for generosity toward the unfortunate to plead the case of her irresponsible eldest son. Franklin’s endorsement indicates a negative reply.


On April 5, two young officers write from Donaveschingen (in the small German principality of Fürstenberg), where one, Ferdinand de Rembau, is a lieutenant in the Hohenzollern Cavalry Regiment in the service of the circle of Swabia, and the other, Dupont d’Aisÿ, from Normandy, is in the 6th Regiment of Light Cavalry. Their greatest desire is for glory and thus they seek to serve the American cause. They expect to receive a rank higher than their present one, though to prove their sincerity, they will accept short term appointments as gentlemen cadets. Since neither of them has come into an inheritance yet, they will also require pay suitable to their station. Extracts of their baptismal records and certificates of nobility and conduct will be forwarded on request. They await Franklin’s orders impatiently and would prefer to embark at Ostend.
The chevalier O’Gorman recommends Dr. O’Connor on April 11 for service in the American army or its hospitals. Both he and Dr. MacMahon have a high opinion of the doctor: he studied medicine at the University of Paris, has practiced in military hospitals in France and the West Indies for nine years, and his doctor’s certificates are in order. O’Connor himself will deliver this letter.
On June 4, the sieur de La Bassée, captain of dragoons and chevalier de Saint-Louis, presents his respects and the service of one of his sons, who for the past four months has pestered him to be allowed to serve America. While he could call on any number of influential people to press his case, he has allowed himself to write only his relative M. de Saint-Paul, a high official in the bureau de la guerre. The young man, eighteen years old, is strong, handsome, and very brave, and he has served as an officer on different privateers out of Dunkerque and Boulogne. The father received favorable reports on his son’s conduct from each commanding officer.
On June 16, the prince de Sulkowski writes from Paris to “l’Ami de l’Humanité” to introduce a Polish gentleman for whom he is confident Franklin will find a place in the American service. The attached memoir describes M. de Kurowski as a young infantry officer who advanced through the ranks to become captain and aide-de-camp to Lieutenant General comte de Stipkowski. Seeing that further advancement would be very slow, Kurowski obtained the Polish King’s permission to resign and seek his fortune abroad.
From Simmern near Mannheim on July 20 the baron de Strasser relates in what he admits is “unfirm” English a tale of romance and disappointed expectations. As an ensign in the Hessian service when war with America was declared, he was one of the 12,000 auxiliaries to enter British pay for service in the colonies. In Charleston, S.C., he managed to win the heart of Miss Nancy Elliott, descended of Bernard Elliott, whom Franklin must have known. The “handsome and lovely Nancy” promised to help him obtain a commission in the continental service and gave him several letters to carry to Generals Moultrie, Lincoln, and Scott, held on parole at Haddrel’s Point. The generals assured this German auxiliary that he would be appointed major of a brigade. He obtained his discharge, but was imprisoned, sent to England, and returned to his native country, where he has no employment and is “deprived of the Sweet hopes to accept the advantageous match with miss Nancy Elliott”. He begs Franklin to support his petition to rejoin his regiment at his former rank. The baron de Siking, ambassador of the Elector Palatine, well acquainted with his uncle, baron de Ritter, minister at Vienna, will inform Franklin of his family background.
A low-ranking officer of a distinguished Languedoc family writes on July 23 from Paris where he is staying with relatives on the chaussée d’Antin. This Dupuy, in service to the German infantry regiment of Laczj, has done his utmost to distinguish himself, but only a very small number of individuals are able to advance in times of peace. He wishes a position at his current rank in one of the French or German units serving in America and hopes that Franklin will write letters on his behalf to Washington. He has all the necessary supporting documentation as well as 18 years’ tactical experience in the best troops of Germany. His desire for honor and to serve honorably will compensate for his lack of fortune. Wishing no longer to impose on his relatives, he urges Franklin to grant him an interview as soon as possible.
Next come two letters from the south of France. On July 28, Henry O’Neill, writing in English from Tournay, is furious with Franklin for obstructing his military career. He is on his way back to Ireland from Madrid where he failed to obtain even a lieutenant’s commission, and accuses Franklin of thinking it in the interest of America that the Irish be ill-treated in Europe so that more of them will emigrate to America. He holds the French ministry and the conde de Aranda responsible as well. His own family, now ruined by service to the French and Spaniards, had deposited a sum of money in the Irish community in Paris sufficient for two of the name and family to be educated on the interest. If O’Neill carries the story of his mistreatment back to Ireland, his countrymen may be moved “to joyn Sincearly with England and supply thire Armies and navy with numbers of brave men.” Under this threat Franklin is directed to let O’Neill know if something can be done for him.
The vicomte de Lomagne writes from Berenx on August 12 hoping to enlist Franklin’s assistance in obtaining a rank in the French army equal to the one he held in the American army. The long memoir he encloses recounts his five years of service in the United States, beginning with Lafayette’s recommendation for a commission in February, 1778, and a promotion two months later to major in Colonel Armand’s legion. In May, 1781, von Steuben sent him to Philadelphia where he contracted smallpox. Congress granted him permission to recuperate in France and he arrived finally with the marquis de Chabert. He is mortified now to find that other French officers with much less experience and rank in the American service might be given positions of higher rank than he. He also wishes Franklin to help him receive payment for a loan office certificate left with Jonathan Williams, Jr.
 
Monseigneur
a Caen rüe St Etienne ce 28 mars 1782.
La veuve d’un gentilhomme, qui avoit servy sa patrie avec honneur, chargée de quatre Enfants prend La Liberté de s’adresser à vous, sans en Etre Connüe; parcequ’elle sait quelle est La sensibilité de vôtre Coeur, et vôtre inclination à secourir les malheureux. Mon fils ainè, nommè alexandre, felix, moisson, apres avoir été Elevé à L’Ecole Royal militaire, Etoit entré dans Le Rgmt. de Neustrie; des discussions avec ses Camarades L’ont engagé à en quitter; et il se trouve aujourdhuy sans Etat. Son pere Etoit chevalier de st. Loüis pensionnaire de sa majesté, et Lieutenant de Nos SS. Les Marechaux de france à Caen, sa fortune Etoit au desous de La Mèdiocrité; ses pensions sont Eteintes avec Luy, et il ne reste à ses Enfants, que le souvenir cruel d’estre sorty de luy sans pouvoir L’imiter. La derniere avanture de Lainé le prive de toute resource, sy vôtre, exelence, ne daigne Luy subvenir, en ayant La bonté de luy procurer D’occasion de servir la juste Cause des Etats unis de L’amerique; et de luy menager un pasage dans vôtre patrie et luy procurer un grade qui le mette en Etat de supsister.
Daignés Monseigneur, ne pas refuser une veuve Desolée, et l’honorer d’une reponce favorable.
Je suis avec un profond respect, Monseigneur, Vôtre tres humble et tres obeissante servant
Ve. De PRÈCORBIN
 
Notation: Precorbin Mde. De 28. Mars 1782.
Endorsed: The Armies of America full Not possible
